Third District Court of Appeal
                               State of Florida

                          Opinion filed June 2, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1339
                        Lower Tribunal No. 20-9236
                           ________________


                            Ainsley Munroe,
                                  Appellant,

                                     vs.

                              Darrell Coles,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Carlos H.
Gamez, Judge.

     Ainsley Munroe, in proper person.

     Darrell Coles, in proper person.


Before FERNANDEZ, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.